Case
  Case
     5:18-cr-00227-SLP
        5:18-cr-00227-SLPDocument
                           Document
                                  164-1
                                    1 Filed
                                        Filed09/05/18
                                              08/13/21 Page
                                                        Page1 1ofof5 16




                                                                EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
        5:18-cr-00227-SLPDocument
                           Document
                                  164-1
                                    1 Filed
                                        Filed09/05/18
                                              08/13/21 Page
                                                        Page2 2ofof5 16




                                                                EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
        5:18-cr-00227-SLPDocument
                           Document
                                  164-1
                                    1 Filed
                                        Filed09/05/18
                                              08/13/21 Page
                                                        Page3 3ofof5 16




                                                                EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
        5:18-cr-00227-SLPDocument
                           Document
                                  164-1
                                    1 Filed
                                        Filed09/05/18
                                              08/13/21 Page
                                                        Page4 4ofof5 16




                                                                EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
        5:18-cr-00227-SLPDocument
                           Document
                                  164-1
                                    1 Filed
                                        Filed09/05/18
                                              08/13/21 Page
                                                        Page5 5ofof5 16




                                                                EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page1 6ofof1116




                                                                EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page2 7ofof1116




                                                                EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page3 8ofof1116




                                                                EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page4 9ofof1116




                                                                EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
       5:18-cr-00227-SLPDocument
                          Document
                                 164-1
                                   24 Filed
                                       Filed11/07/18
                                             08/13/21 Page
                                                       Page510
                                                             of of
                                                                1116




                                                             EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
       5:18-cr-00227-SLPDocument
                          Document
                                 164-1
                                   24 Filed
                                       Filed11/07/18
                                             08/13/21 Page
                                                       Page611
                                                             of of
                                                                1116




                                                             EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
       5:18-cr-00227-SLPDocument
                          Document
                                 164-1
                                   24 Filed
                                       Filed11/07/18
                                             08/13/21 Page
                                                       Page712
                                                             of of
                                                                1116




                                                             EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
       5:18-cr-00227-SLPDocument
                          Document
                                 164-1
                                   24 Filed
                                       Filed11/07/18
                                             08/13/21 Page
                                                       Page813
                                                             of of
                                                                1116




                                                             EXHIBIT 1
Case
  Case
     5:18-cr-00227-SLP
       5:18-cr-00227-SLPDocument
                          Document
                                 164-1
                                   24 Filed
                                       Filed11/07/18
                                             08/13/21 Page
                                                       Page914
                                                             of of
                                                                1116




                                                             EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page1015ofof1116




                                                                EXHIBIT 1
Case
 Case5:18-cr-00227-SLP
       5:18-cr-00227-SLP Document
                          Document164-1
                                   24 Filed
                                        Filed11/07/18
                                              08/13/21 Page
                                                        Page1116ofof1116




                                                                EXHIBIT 1
